NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ISAAC E. ABRAMS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-3028
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Stephen M. Walker,
Judge.

Isaac E. Abrams, pro se.


PER CURIAM.

             Affirmed. See State v. Craft, 685 So. 2d 1292 (Fla. 1996); Allen v. State,

684 So. 2d 819 (Fla. 1996); State v. Maxwell, 682 So. 2d 83 (Fla. 1996); Borges v.

State, 415 So. 2d 1265 (Fla. 1982); State v. Torres, 890 So. 2d 292 (Fla. 2d DCA 2004);

Legette v. State, 694 So. 2d 826 (Fla. 2d DCA 1997); Freeman v. State, 684 So. 2d 251

(Fla. 2d DCA 1996).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.